JOHN E. Jennings, Judge, dissenting. I agree with Judge Meads that the circuit judge did not err in denying the motion to suppress and I agree with much of her dissent. I cannot conclude, however, that Rule 3.1 was complied with and therefore dissent on alternate grounds. In Terry v. Ohio, 392 U.S. 1 (1968), the Court said: The exclusionary rule has its limitations, however, as a tool of judicial control. It cannot properly be invoked to exclude the products of legitimate police investigative techniques on the ground that much conduct which is closely similar involves unwarranted intrusions upon constitutional protections. Moreover, in some contexts the rule is ineffective as a deterrent. Street encounters between citizens and police officers are incredibly rich in diversity.... Moreover, hostile confrontations are not all of a piece. Some of them begin in a friendly enough manner, only to take a different turn upon the injection of some unexpected element into the conversation. Encounters are initiated by the police for a wide variety of purposes, some of which are wholly unrelated to a desire to prosecute for crime. Terry, 392 U.S. at 13. The test under the Fourth Amendment of the United States Constitution is whether the facts available to the officer at the moment of the seizure or the search warrant a man of reasonable caution in the belief that the action taken was appropriate. Terry, 392 U.S. at 22. The Terry Court said: When an officer is justified in believing that the individual whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others, it would appear to be clearly unreasonable to deny the officer the power to take necessary measures to determine whether the person is in fact carrying a weapon and to neutralize the threat of physical harm. Terry, 392 U.S. at 24. The Terry Court said that “no judicial opinion can comprehend the protean variety of the street encounter...,” but our rules of criminal procedure classify these encounters into two types. Assuming that the majority is correct in determining that there was a violation of Rule 3.1 it does not necessarily follow that the evidence must be suppressed. Rule 16.2(e) provides: (e) Determination. A motion to suppress evidence shall be granted only if the court finds that the violation upon which it is based was substantial, or if otherwise required by the Constitution of the United States or of this state. In determining whether a violation is substantial the court shall consider all the circumstances, including: (i) the importance of the particular interest violated; (ii) the extent of deviation from lawful conduct; (iii) the extent to which the violation was willful; (iv) the extent to which privacy was invaded; (v) the extent to which exclusion will tend to prevent violations of these rules; (vi) whether, but for the violation, such evidence would have been discovered; and (vii) the extent to which the violation prejudiced moving party’s ability to support his motion, or to defend himself in the proceedings in which such evidence is sought to be offered in evidence against him. It is significant that this was not a vehicle stop — the defendant was already stopped when the officer approached. When the defendant got out of his car and approached the officer, the officer was certainly within his rights to ask him to return to his vehicle. When the officer subsequently ordered him out of the vehicle the defendant was “stopped” within the meaning of Rule 3.1. After considering the factors listed in Rule 16.2, I cannot agree that the violation was “substantial.” The officer’s subsequent decision to pat down the defendant seems to me to have been reasonable under the circumstances. For these reasons I cannot say that the circuit judge’s decision to deny the motion to suppress was error.